IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                         MAY 1997 SESSION
                                               FILED
                                                  June 26, 1997

                                               Cecil Crowson, Jr.
                                               Appellate C ourt Clerk
JIMMY L. MATHIS,                )
                                )    C.C.A. NO. 02C01-9605-CC-00177
           Appellant,           )
                                )    HARDIN COUNTY
VS.                             )
                                )    HON. C. CREED MCGINLEY,
STATE OF TENNESSEE,             )    JUDGE
                                )
           Appellant.           )    (Post-conviction)



FOR THE APPELLANT:                   FOR THE APPELLEE:


GUY WILKINSON                        JOHN KNOX WALKUP
Public Defender                      Attorney General & Reporter

RICHARD W. DeBERRY                   ELLEN H. POLLACK
Asst. Public Defender                Asst. Attorney General
P.O. Box 663                         450 James Robertson Pkwy.
Camden, TN 38320                     Nashville, TN 37243-0493

                                     ROBERT (GUS) RADFORD
                                     District Attorney General

                                     JOHN OVERTON
                                     Asst. District Attorney General
                                     Hardin County Courthouse
                                     Savannah, TN 38372




OPINION FILED:____________________



AFFIRMED -- RULE 20


JOHN H. PEAY,
Judge
                                       ORDER



              The petitioner pled guilty to one count of aggravated sexual battery and was

sentenced to eight years in the Department of Correction. He subsequently filed a

petition for post-conviction relief alleging ineffective assistance of counsel and that his

guilty plea was neither knowing nor voluntary. After a hearing, the court below denied

relief, finding “nothing in the record that would imply that the petitioner was denied any

right guaranteed by the constitutions of the United States or the State of Tennessee.”

Upon our review of the record, we find that the evidence does not preponderate against

the lower court’s finding. Accordingly, the judgment below is affirmed in accordance with

Rule 20 of the Court of Criminal Appeals of Tennessee.




                                                 ______________________________
                                                 JOHN H. PEAY, Judge



CONCUR:



______________________________
GARY R. WADE, Judge



______________________________
THOMAS T. W OODALL, Judge




                                            2